Case: 1:16-cr-00793 Document #: 103-1 Filed: 03/05/21 Page 1 of 8 PageID #:421




                      EXHIBIT A
            Case: 1:16-cr-00793 Document #: 103-1 Filed: 03/05/21 Page 2 of 8 PageID #:422


Google Inc.                                                                                    USLawEnforcement@google.com
1600 Amphitheatre Parkway
Mountain View, California 94043                                                                               www.google.com




                                       CERTIFICATE OF AUTHENTICITY

            I hereby certify:

            1.        I am employed by Google Inc. ("Google"), located in Mountain View, California. I am
            authorized to submit this affidavit on behalf of Google. I have personal knowledge of the
            following facts, except as noted, and could testify competently thereto if called as a witness.

            2.         Google provides Internet-based services.

            3.        Attached is a true and correct copy of records pertaining to the Google account-
            holder(s) identified with account(s) MICHAELP77X, with Google Ref. No. 705166
            (“Document”). Accompanying this Certificate of Authenticity as Attachment A is a list of hash
            values corresponding to each file produced in response to the Search Warrant via the Law
            Enforcement Request System.

            4.         The file(s) attached hereto is a record made and retained by Google. Google servers
            record this data automatically at the time, or reasonably soon after, it is entered or transmitted by
            the user, and this data is kept in the course of this regularly conducted activity and was made by
            regularly conducted activity as a regular practice of Google.

            5.         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
            true and correct to the best of my knowledge.




            ___________________________                                Date: May 3, 2016
            (Signature of Records Custodian)


                 Walter Rodriguez
            (Name of Records Custodian)
            Case: 1:16-cr-00793 Document #: 103-1 Filed: 03/05/21 Page 3 of 8 PageID #:423


Google Inc.                                                                           USLawEnforcement@google.com
1600 Amphitheatre Parkway
Mountain View, California 94043                                                                   www.google.com




                       Attachment A: Hash Values for Production Files (Google Ref. No. 705166)

            michaelp77x.AccountInfo.txt:

            MD5- ec168f98c74a934aaaf6392ede11fef4
            SHA512-
            742d523d3303ab568906cfd4b09eab9a5b9f995ab0dc3972ec9e674be4812b414bbb7187b45d0eea
            9e904d74a2c12cea4b25423d8febb62238b2809e551ea05d

            michaelp77x@gmail.com.Gmail.Content.mbox:

            MD5- cc69ba9decf342996000882577fefde2
            SHA512-
            f114ae265f27f82ae76121afcc538ff76624818ac08228dbd5231c23a388e080ee500d3942b6f99e8e
            9321efa158fa6ac081825291f0f62499c9d609a5a57c6e
Case: 1:16-cr-00793 Document #: 103-1 Filed: 03/05/21 Page 4 of 8 PageID #:424
Case: 1:16-cr-00793 Document #: 103-1 Filed: 03/05/21 Page 5 of 8 PageID #:425




     BUSINESS RECORD CERTIFICATION OF APPLE INC. CUSTODIAN OF
                                        RECORDS


I, Joann Chang, hereby declare:


1.      I am employed by Apple Inc. and that my official title is Legal Specialist. I am a
duly authorized Custodian of Records, or other qualified witness for Apple Inc. (“Apple”)
located in Cupertino, California. As such I have the authority to certify these records,
APL000001_APPLE CONFIDENTIAL- APL000003_APPLE CONFIDENTIAL
produced July 12, 2016 in response to a search warrant served on Apple on June 6, 2016.
I am authorized to submit this declaration on behalf of Apple.
2.      Each of the records produced is the original or a duplicate of the original record in
the custody of Apple Inc.
3.      These records were made at or near the time of the occurrence of the matters set
forth in the records;
4.      These records were kept in the course of the regularly conducted activity; and,
5.      These records were made by the regularly conducted activity as a regular practice.



 I declare under penalty of perjury under the laws of California that the foregoing is true
 and correct

 DATED: July 12, 2016                              APPLE INC.



                                                   By:
                                                   Name: Joann Chang
                                                   Title: Legal Specialist, Apple Inc.
Case: 1:16-cr-00793 Document #: 103-1 Filed: 03/05/21 Page 6 of 8 PageID #:426
Case: 1:16-cr-00793 Document #: 103-1 Filed: 03/05/21 Page 7 of 8 PageID #:427
Case: 1:16-cr-00793 Document #: 103-1 Filed: 03/05/21 Page 8 of 8 PageID #:428
